     Case 2:21-cv-00418-JAK-JPR Document 21 Filed 05/12/21 Page 1 of 5 Page ID #:328




 1     POMERANTZ LLP
       Jennifer Pafiti (SBN 282790)
 2
       1100 Glendon Avenue, 15th Floor
 3     Los Angeles, CA 90024
 4     Telephone: (310) 405-7190
       jpafiti@pomlaw.com
 5
 6     Attorney for Plaintiff Anthony Sanchez
 7     [Additional counsel on signature page]
 8
                               UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
11
       ANTHONY SANCHEZ, Individually and               Case No. 2:21-cv-00418-JAK-JPR
12     on Behalf of All Others Similarly
13
       Situated,

14                              Plaintiff,             SCHEDULING STIPULATION
15
                         v.
16
17     DECISION DIAGNOSTICS CORP.
       and KEITH M. BERMAN,
18
19                              Defendants.
20
21
22
23
24
25
26
27
28
29
                              SCHEDULING STIPULATION - 2:21-CV-00418-JAK-JPR
30
31
     Case 2:21-cv-00418-JAK-JPR Document 21 Filed 05/12/21 Page 2 of 5 Page ID #:329




 1
            Plaintiff Anthony Sanchez and Defendants Decision Diagnostics Corp. and Keith

 2    M. Berman (collectively, the “Parties”), hereby stipulate and agree as follows:
 3
            WHEREAS, on January 15, 2021, Plaintiff commenced the above-captioned
 4
 5    putative class action arising under the Securities Exchange Act of 1934, including the
 6
      Private Securities Litigation Reform Act (“PSLRA”), 15 U.S.C. § 78u-4, against
 7
      Defendants (the “Action”) (see Dkt. No. 1);
 8
 9          WHEREAS, on March 22, 2021, 66 days after the commencement of this Action,
10
      Plaintiff’s counsel timely effected service of summonses and the Complaint in this Action
11
12    upon the Defendants;
13          WHEREAS, pursuant to the PSLRA, any motions for appointment of Lead Plaintiff
14
      and Lead Counsel in the Action were due to be filed on or before March 16, 2021;
15
16          WHEREAS, on March 16, 2021, two such motions were filed, by: (i) Plaintiff
17
      Anthony Sanchez and Thomas Tossavainen, seeking appointment jointly as Co-Lead
18
19    Plaintiffs (Dkt. No. 14); and (ii) Ephraim Mashkabov (Dkt. No. 10);
20          WHEREAS, on April 6, 2021, Mr. Mashkabov filed a notice of withdrawal of his
21
      motion, stating that “[h]aving reviewed the competing motions filed in the action, [Mr.
22
23    Mashkabov] does not appear to have the largest financial interest” (Dkt. No. 19);
24
            WHEREAS, following the withdrawal of Mr. Mashkabov’s motion, the joint
25
26    motion of Messrs. Sanchez and Tossavainen is the only motion for appointment as Lead

27    Plaintiff pending before the Court; and
28
29                           SCHEDULING STIPULATION - 2:21-CV-00418-JAK-JPR
30                                                  1
31
     Case 2:21-cv-00418-JAK-JPR Document 21 Filed 05/12/21 Page 3 of 5 Page ID #:330




 1
            WHEREAS, the Parties agree that, for reasons of judicial efficiency and economy,

 2    conservation of time and resources, and orderly management of this action, Defendants
 3
      should not respond to the existing Complaint, but rather, should withhold responding to
 4
 5    the Complaint until after: (i) the Court has appointed a Lead Plaintiff and Lead Counsel;
 6
      and (ii) Lead Plaintiff has filed an Amended Complaint.
 7
            NOW THEREFORE, the Parties agree and stipulate to the following, subject to the
 8
 9    Court’s approval:
10
            1.    Defendants shall not be required to respond to the existing Complaint; and
11
12          2.    Within seven (7) days following the Court’s appointment of a Lead Plaintiff
13    and Lead Counsel, Lead Counsel and counsel for Defendants shall meet and confer and
14
      submit a proposed schedule to the Court for the filing of an Amended Complaint,
15
16    Defendants’ response to the same, and all associated briefing.
17
            SO STIPULATED.
18
19    Dated: May 12, 2021                           POMERANTZ LLP
20                                                  /s/ Jennifer Pafiti
21                                                  Jennifer Pafiti (SBN 282790)
                                                    1100 Glendon Avenue, 15th Floor
22
                                                    Los Angeles, CA 90024
23                                                  Telephone: (310) 405-7190
                                                    jpafiti@pomlaw.com
24
25                                                  Counsel for Plaintiff Anthony Sanchez
26                                                  BRONSTEIN, GEWIRTZ
27                                                  & GROSSMAN, LLC
                                                    Peretz Bronstein
28
                                                    (pro hac vice application forthcoming)
29                           SCHEDULING STIPULATION - 2:21-CV-00418-JAK-JPR
30                                                 2
31
     Case 2:21-cv-00418-JAK-JPR Document 21 Filed 05/12/21 Page 4 of 5 Page ID #:331




 1
                                                   60 East 42nd Street, Suite 4600
                                                   New York, NY 10165
 2                                                 Telephone: (212) 697-6484
 3                                                 peretz@bgandg.com
 4                                                 Additional Counsel for Plaintiff Anthony
 5                                                 Sanchez
 6
      Dated: May 12, 2021                          GOLDBERG SEGALLA
 7
                                                   /s/ Jordan G. Cohen
 8
                                                   Jordan G. Cohen
 9                                                 777 S. Figueroa Street, Suite 2000
10                                                 777 Tower
                                                   Los Angeles, CA 90017
11                                                 Telephone: (213) 415-7204
12                                                 jcohen@goldbergsegalla.com
13                                                 Counsel for Defendants Decision
14                                                 Diagnostics Corp. and Keith M. Berman
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29                          SCHEDULING STIPULATION - 2:21-CV-00418-JAK-JPR
30                                                3
31
     Case 2:21-cv-00418-JAK-JPR Document 21 Filed 05/12/21 Page 5 of 5 Page ID #:332




 1
                                     CERTIFICATE OF SERVICE

 2          I hereby certify that on May 12, 2021, a copy of the foregoing was filed
 3
      electronically and served by mail on anyone unable to accept electronic filing. Notice of
 4
 5    this filing will be sent by e-mail to all parties by operation of the Court’s electronic filing
 6
      system or by mail to anyone unable to accept electronic filing as indicated on the Notice
 7
      of Electronic Filing. Parties may access this filing through the Court’s CM/ECF System.
 8
 9
10
                                                     /s/ Jennifer Pafiti
11                                                   Jennifer Pafiti
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29                            SCHEDULING STIPULATION - 2:21-CV-00418-JAK-JPR
30                                                  4
31
